The verdict in this cause was rendered on the 15th day of May, 1914. The motion for a new trial was denied on the 6th day of August, 1914. The petition in error and case-made were filed in this court on December 22, 1914. The plaintiff in error's brief was filed on August 5, 19116. There appears on this brief an acknowledgment of service on the 22nd day of July, 1916, by the attorney for the defendant in error. No brief has been filed on behalf of the defendant in error, and no excuse has been shown for the failure to do so.
We have examined the errors assigned in the brief for the plaintiff in error, and the record upon which they are based, and find the grounds therein urged for a reversal to be reasonably well sustained. Upon the authority of Miles v. Bird,41 Okla. 428, 138 P. 789, and the line of authorities therein cited, the judgment appealed from will be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.